Citation Nr: 0911861	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for severe dislocation, 
right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1958 to 
October 1961, and from January 1962 to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for severe dislocation, right ankle.  


FINDING OF FACT

Traumatic degenerative joint disease (DJD) of the right ankle 
had its onset during active service.  


CONCLUSION OF LAW

Traumatic DJD of the right ankle was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of its decision to grant entitlement to service 
connection for traumatic DJD of the right ankle, the Board 
finds that any failure on the part of VA to notify and/or 
develop the claim pursuant to the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008) (VCAA), cannot be considered prejudicial 
to the Veteran.  The Board will therefore proceed to a review 
of the claim on the merits.  

Service medical records reflect that the Veteran sustained an 
amputation injury to one of the fingers of his left hand in 
March 1959, when the finger was caught in the door of a 
control booth when the ship rolled.  Although the service 
medical records do not reflect that he additionally injured 
his right ankle in this incident, the Veteran has testified 
that he did, and that he has experienced episodes of pain 
with respect to his right ankle ever since.  The Veteran has 
further indicated that he was experiencing such an episode 
later in service in August 1966.  Although the relevant 
service medical records identified only treatment to the left 
ankle, the Veteran maintains that he received treatment to 
the right ankle.

The Veteran underwent a joint examination in September 2005.  
The examiner indicated that he reviewed the claim file in 
conjunction with his examination of the Veteran.  The Veteran 
complained of chronic pain in his right ankle.  The examiner 
reported within the medical history section that the right 
ankle problem started in service after an injury in March 
1959.  On examination, there was decreased range of motion 
with dorsiflexion of his right ankle being 12 degrees and 
plantar flexion 35 degrees.  The ankle was nontender, but 
there was weakened motion against strong resistance in the 
right ankle.  X-rays showed marked deformity of the navicular 
bone, post-traumatic, degenerative joint disease.  The 
diagnosis was DJD of the right ankle with deformity at the 
navicular bone, after trauma in the military.    

II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has considered the evidence relevant to this claim, 
and finds that there is a current diagnosis of traumatic DJD 
of the right ankle.  Consequently, the threshold requirement 
of a current disability has been met with respect to this 
claim.  

The Board further notes that the record contains the opinion 
of the September 2005 joints examiner, who, after reviewing 
the claims file, and presumably the service medical records, 
unequivocally concluded that the Veteran's DJD of the right 
ankle was the result of trauma in the military.  While the 
Board recognizes the lack of contemporaneous treatment 
records specifically documenting treatment of the right ankle 
in service, the record does reflect the injury incident of 
March 1959, at which time the Veteran has consistently 
maintained that he injured both a left finger and his right 
ankle.  Moreover, the Board finds it reasonable to conclude 
that in the process of treating the Veteran, the treating 
physicians would have understandably been placing primary 
focus on the finger amputation.  Although the Board finds the 
lack of subsequently documented in-service or post-service 
treatment to be of greater concern, there is also a lack of 
evidence of any post-service injury to the right ankle that 
could explain the traumatically-induced DJD.  It may also be 
concluded from the examiner's review of the claims file that 
the degree of DJD at the navicular bone may have persuaded 
this examiner to conclude that this likely resulted from an 
old injury during service.  In any event, once the record 
contained an opinion linking current right ankle disability 
to service, based on the other evidence of record, only 
additional competent contradictory medical opinion could have 
provided a basis to deny the claim.  

Consequently, because the evidence reflects that the Veteran 
was the subject of traumatic injury in March 1959, there is a 
current diagnosis of traumatic DJD of the right ankle, and an 
examiner has reviewed the claims file and concluded that such 
disability is related to trauma in the military, the Board 
will given the Veteran the benefit of the doubt, and find 
that the Veteran's traumatic DJD of the right ankle is of 
service origin.  Accordingly, the Board finds that the 
evidence supports entitlement to service connection for 
traumatic DJD of the right ankle.  











ORDER

Service connection for traumatic DJD of the right ankle is 
granted.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


